--------------------------------------------------------------------------------

Exhibit 10.4



August 6, 2020
 
ARYA Sciences Acquisition Corp III
51 Astor Place, 10th Floor
New York, New York 10003
 
Re:          Initial Public Offering
 
Ladies and Gentlemen:
 
This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among ARYA Sciences Acquisition Corp III, a Cayman Islands exempted company
(the “Company”), Jefferies LLC and Goldman Sachs & Co. LLC, as representatives
(the “Representatives”) of the several underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”) of 14,950,000 of the Company’s Class A ordinary shares, par
value $0.0001 per share ( “Ordinary Shares”) (including 1,950,000 Ordinary
Shares that may be purchased pursuant to the Underwriters’ option to purchase
additional Ordinary Shares). The Ordinary Shares will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 1 hereof.
 
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ARYA Sciences Holdings III (the “Sponsor”) and each of the
undersigned (each, an “Insider” and, collectively, the “Insiders”) hereby agree
with the Company as follows:
 
1.           Definitions. As used herein, (i) “Business Combination” shall mean
a merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination with one or more businesses or entities; (ii)
“Founder Shares” shall mean the 3,737,500 Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iii) “Private Placement Shares” shall mean the Ordinary
Shares that will be acquired by the Sponsor for an aggregate purchase price of
$4,600,000 (or up to $4,990,000 if the Underwriters’ exercise their option to
purchase additional Ordinary Shares in full) in a private placement that shall
close simultaneously with the consummation of the Public Offering; (iv) “Public
Shareholders” shall mean the holders of Ordinary Shares issued in the Public
Offering; (v) “Public Shares” shall mean the Ordinary Shares issued in the
Public Offering; (vi) “Trust Account” shall mean the trust account into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Shares shall be deposited; (vii) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b); and (viii) “Charter” shall mean the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time.
 

--------------------------------------------------------------------------------

2.            Representations and Warranties.
 
(a)          The Sponsor and each Insider, with respect to itself, herself or
himself, represent and warrant to the Company that it, she or he has the full
right and power, without violating any agreement to which it, she or he is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, and, as applicable, to serve as an officer of the Company and/or a
director on the Company’s Board of Directors (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.
 
(b)          Each Insider represents and warrants, with respect to herself or
himself, that such Insider’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all material respects and does not omit any material information with respect
to such Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all material respects. Each Insider represents
and warrants that such Insider is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and such Insider is not currently a defendant in any
such criminal proceeding; and such Insider has never been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.
 
3.           Business Combination Vote. It is acknowledged and agreed that the
Company shall not enter into a definitive agreement regarding a proposed
Business Combination without the prior consent of the Sponsor. The Sponsor and
each Insider, with respect to itself or herself or himself, agrees that if the
Company seeks shareholder approval of a proposed initial Business Combination,
then in connection with such proposed initial Business Combination, it, she or
he, as applicable, shall vote all Founder Shares, Private Placement Shares and
any Public Shares held by it, her or him, as applicable, in favor of such
proposed initial Business Combination (including any proposals recommended by
the Board in connection with such Business Combination) and not redeem any
Public Shares held by it, her or him, as applicable, in connection with such
shareholder approval.
 
2

--------------------------------------------------------------------------------

4.           Failure to Consummate a Business Combination; Trust Account Waiver.
 
(a)          The Sponsor and each Insider hereby agree, with respect to itself,
herself or himself, that in the event that the Company fails to consummate its
initial Business Combination within the time period set forth in the Charter,
the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up; (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then-outstanding
Public Shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Sponsor and each Insider agree not to propose any amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company does not complete an initial Business
Combination within the required time period set forth in the Charter or (ii)
with respect to any provision relating to the rights of holders of Public Shares
unless the Company provides its Public Shareholders with the opportunity to
redeem their Public Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay income taxes, if any, divided
by the number of then-outstanding Public Shares.
 
(b)          The Sponsor and each Insider, with respect to itself, herself or
himself, acknowledges that it, she or he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares and Private Placement Shares held by it, her or him, if any. The
Sponsor and each  Insider hereby further waives, with respect to any Founder
Shares, Private Placement Shares and Public Shares held by it, her or him, as
applicable, any redemption rights it, she or he may have in connection with (x)
the completion of  of the Company’s initial Business Combination,  and (y) a
shareholder vote to approve an amendment to the Charter (i) that would modify
the substance or timing of the Company’s obligation to provide holders of the
Public Shares the right to have their shares redeemed in connection with an
initial Business Combination or to redeem 100% of the Public Shares if the
Company has not consummated an initial Business Combination within the time
period set forth in the Charter or (ii) with respect to any provision relating
to the rights of holders of Public Shares (although the Sponsor and the Insiders
shall be entitled to liquidation rights with respect to any Public Shares they
hold if the Company fails to consummate a Business Combination within the
required time period set forth in the Charter).
 
3

--------------------------------------------------------------------------------

5.           Lock-up; Transfer Restrictions.
 
(a)          The Sponsor and the Insiders agree that they shall not Transfer any
Founder Shares (the “Founder Shares Lock-up”) until the earliest of (A) one year
after the completion of the Company’s initial Business Combination and (B) the
date following the completion of an initial Business Combination on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the Public Shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”). Notwithstanding the foregoing, if,
subsequent to a Business Combination, the closing price of the Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares shall be released
from the Founder Shares Lock-up.
 
(b)          Subject to the provisions set forth in paragraph 5(c), the Sponsor
and Insiders agree that they shall not effectuate any Transfer of Private
Placement Shares until 30 days after the completion of an initial Business
Combination.
 
(c)          Notwithstanding the provisions set forth in paragraphs 5(a) and
(b), Transfers of the Founder Shares and Private Placement Shares are permitted
(a) to the Company’s officers or directors, any affiliates or family member of
any of the Company’s officers or directors, any members or partners of the
Sponsor or their affiliates, any affiliates of the Sponsor, or any employees of
such affiliates; (b) in the case of an individual, by gift to a member of one of
the individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the Founder Shares or
Private Placement Shares, as applicable, were originally purchased; (f) by
virtue of the Sponsor’s organizational documents upon liquidation or dissolution
of the Sponsor; (g) to the Company for no value for cancellation in connection
with the consummation of its initial Business Combination, (h) in the event of
the Company’s liquidation prior to the completion of its initial Business
Combination; or (i) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
Public Shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.
 
(d)          During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representatives,
Transfer any Ordinary Shares or any other securities convertible into, or
exercisable or exchangeable for, Ordinary Shares held by it, her or him, as
applicable, subject to certain exceptions enumerated in Section 3(p) of the
Underwriting Agreement.
 
4

--------------------------------------------------------------------------------

6.           Remedies. The Sponsor and each of the Insiders hereby agree and
acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.
 
7.           Payments by the Company. Except as disclosed in the Prospectus,
neither the Sponsor nor any affiliate of the Sponsor nor any director or officer
of the Company nor any affiliate of the directors and officers shall receive
from the Company any finder’s fee, reimbursement, consulting fee, monies in
respect of any payment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is).
 
8.           Director and Officer Liability Insurance. The Company will maintain
an insurance policy or policies providing directors’ and officers’ liability
insurance, and the Insiders shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.
 
9.           Termination. This Letter Agreement shall terminate on the earlier
of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company; provided, however, that this Letter Agreement shall
terminate in the event that the Public Offering is not consummated and closed by
December 31, 2020; provided further that paragraph 10 of this Letter Agreement
shall survive such liquidation.
 
10.         Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company
(except for the Company’s independent auditors) or (ii) any prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Indemnitor (x) shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per Public Share and (ii) the actual amount per
Public Share held in the Trust Account as of the date of the liquidation of the
Trust Account if less than $10.00 per Public Share due to reductions in the
value of the trust assets, in each case net of interest that may be withdrawn to
pay the Company’s tax obligations, (y) shall not apply to any claims by a third
party or Target who executed a waiver of any and all rights to the monies held
in the Trust Account (whether or not such waiver is enforceable) and (z) shall
not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Indemnitor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.
 
5

--------------------------------------------------------------------------------

11.         Forfeiture of Founder Shares. To the extent that the Underwriters do
not exercise their option to purchase additional Ordinary Shares within 45 days
from the date of the Prospectus in full (as further described in the
Prospectus), the Sponsor agrees to automatically surrender to the Company for no
consideration, for cancellation at no cost, an aggregate number of Founder
Shares so that the number of Founder Shares will equal of 20% of the sum of the
total number of Ordinary Shares (excluding the Private Placement Shares) and
Founder Shares outstanding at such time. The Sponsor and Insiders further agree
that to the extent that the size of the Public Offering is increased or
decreased, the Company will effect a share capitalization or a share repurchase,
as applicable, with respect to the Founder Shares immediately prior to the
consummation of the Public Offering in such amount as to maintain the number of
Founder Shares at 20% of the sum of the total number of Ordinary Shares
(excluding the Private Placement Shares) and Founder Shares outstanding at such
time.
 
12.         Entire Agreement. This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by (1) each Insider that is
the subject of any such change, amendment, modification or waiver and (2) the
Sponsor.
 
13.         Assignment. No party hereto may assign either this Letter Agreement
or any of its rights, interests, or obligations hereunder without the prior
written consent of the other parties. Any purported assignment in violation of
this paragraph shall be void and ineffectual and shall not operate to transfer
or assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor, each of the Insiders and each of their
respective successors, heirs, personal representatives and assigns and permitted
transferees.
 
14.         Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts, and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.
 
15.         Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.
 
16.         Severability. This Letter Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Letter Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Letter Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.
 
6

--------------------------------------------------------------------------------

17.         Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.
 
18.         Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Letter Agreement shall be in writing
and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or facsimile or
other electronic transmission.
 
[Signature Page Follows]


7

--------------------------------------------------------------------------------

 
Sincerely,
     
ARYA SCIENCES HOLDINGS III
       
By:
/s/ Adam Stone
 
Name:
Adam Stone
 
Title:
Authorized Signatory



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Joseph Edelman
 
Joseph Edelman



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Adam Stone
 
Adam Stone



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Michael Altman
 
Michael Altman



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Konstantin Poukalov
 
Konstantin Poukalov



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Saqib Islam
 
Saqib Islam



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Bradley L. Campbell
 
Bradley L. Campbell



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

 
/s/ Todd Wider
 
Todd Wider



[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:
     
ARYA SCIENCES ACQUISITION CORP III
       
By:
/s/ Adam Stone
 
Name:
Adam Stone
 
Title:
Chief Executive Officer
 



[Signature Page to Letter Agreement]





--------------------------------------------------------------------------------